Name: 2008/578/EC: Council Decision of 28Ã February 2008 relating to the conclusion of an Agreement between the European Community and the Council of Europe on cooperation between the European Union Agency for Fundamental Rights and the Council of Europe
 Type: Decision
 Subject Matter: EU institutions and European civil service;  international affairs;  European organisations;  rights and freedoms
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 186/6 COUNCIL DECISION of 28 February 2008 relating to the conclusion of an Agreement between the European Community and the Council of Europe on cooperation between the European Union Agency for Fundamental Rights and the Council of Europe (2008/578/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308, in conjunction with the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) Council Regulation (EC) No 168/2007 of 15 February 2007 establishing a European Union Agency for Fundamental Rights (1) provides for the establishment of close cooperation between the Agency and the Council of Europe. (2) The Commission, on behalf of the European Community, has negotiated with the Council of Europe an Agreement between the European Community and the Council of Europe on cooperation between the European Union Agency for Fundamental Rights and the Council of Europe (hereinafter referred to as the Agreement). (3) Therefore, the Agreement should be signed and approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Council of Europe on cooperation between the European Union Agency for Fundamental Rights and the Council of Europe, as provided for by Article 9 of Council Regulation (EC) No 168/2007, is hereby approved on behalf of the European Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to express the consent of the Community to be bound thereby (2). Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 February 2008. For the Council The President D. MATE (1) OJ L 53, 22.2.2007, p. 1. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.